          Case 6:18-cv-02038-SI        Document 24       Filed 07/20/20     Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 JAMES MYERS,                                        Case No. 6:18-cv-2038-SI

                Plaintiff,                           ORDER

        v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                Defendant.

Michael H. Simon, District Judge.

       On March 16, 2020, the Court reversed the Commissioner’s determination that Plaintiff

was not disabled and remanded the matter back to the agency for further proceedings. ECF 18.

Before the Court is Plaintiff’s application for $14,878.80 in attorney’s fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF 18. Defendant opposes the fee request,

arguing that the requested fees are unreasonable. For the reasons discussed below, the Court

grants Plaintiff’s motion in part and awards EAJA fees in the amount of $13,390.92.

       EAJA authorizes the payment of attorney’s fees to a prevailing party in an action against

the United States, unless the government shows that its position in the underlying litigation “was

substantially justified.” 28 U.S.C. § 2412(d)(1)(A). Although EAJA creates a presumption that




PAGE 1 – ORDER
          Case 6:18-cv-02038-SI        Document 24        Filed 07/20/20     Page 2 of 6




fees will be awarded to a prevailing party, Congress did not intend fee shifting to be mandatory.

Flores v. Shalala, 49 F.3d 562, 567 (9th Cir. 1995). The decision to deny EAJA attorney’s fees is

within the discretion of the court. Id.; Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002). A

social security claimant is the “prevailing party” following a sentence-four remand pursuant

to 42 U.S.C. § 405(g) either for further administrative proceedings or for the payment of

benefits. Flores, 49 F.3d at 567-68 (citing Shalala v. Schaefer, 509 U.S. 292, 300 (1993)). Fee

awards under EAJA are paid to the litigant, and not the litigant’s attorney, unless the litigant has

assigned his or her rights to counsel to receive the fee award. Astrue v. Ratliff, 560 U.S. 586,

596-98 (2010).

       Under EAJA, if the government’s position is not substantially justified, the court has

discretion to determine whether the requested fees are reasonable. See Comm’r, INS v. Jean, 496

U.S. 154, 160-61 (1990) (the court has similar discretion under EAJA to determine the

reasonableness of fees as it does under the Civil Rights Attorney’s Fees Awards Act of 1976, 42

U.S.C. § 1988, as described in Hensley v. Eckerhart, 461 U.S. 424, 436-37 (1983)); U.S. v.

Milner, 583 F.3d 1174, 1196 (9th Cir. 2009) (fees requested under EAJA must be reasonable);

Atkins v. Apfel, 154 F.3d 986, 989 (9th Cir. 1998) (discussing the Jean clarification that the

Hensley analysis applies to EAJA cases). In litigating fee applications, the plaintiff bears the

burden of “documenting the appropriate hours expended in the litigation and must submit

evidence in support of those hours worked,” and the government, in opposing the fee application,

“has a burden of rebuttal that requires submission of evidence to the district court challenging the

accuracy and reasonableness of the hours charged or the facts asserted by the prevailing party in

its submitted affidavits.” Gates v. Deukmejian, 987 F.2d 1392, 1397-98 (9th Cir. 1992). In

determining the number of hours reasonably spent, “the district court should exclude hours ‘that




PAGE 2 – ORDER
          Case 6:18-cv-02038-SI         Document 24       Filed 07/20/20     Page 3 of 6




are excessive, redundant, or otherwise unnecessary.’” McCown v. City of Fontana, 565

F.3d 1097, 1102 (9th Cir. 2009) (quoting Hensley, 461 U.S. at 434). The party seeking an award

of attorney’s fees “has the burden of submitting billing records to establish that the number of

hours it has requested [is] reasonable.” Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th

Cir. 2013).

       The preferred method of calculating reasonable attorney’s fees is the “lodestar” method.

Costa v. Comm’r Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012). “To calculate the

lodestar amount, the court multiplies ‘the number of hours reasonably expended on the

litigation . . . by a reasonable hourly rate.’” Id. (quoting Hensley, 461 U.S. at 433)). In making

this calculation, the district court should take into consideration “a host of reasonableness

factors, including benefit obtained . . . , the complexity and novelty of the issues presented, and

the risk of nonpayment.” Stetson v. Grissom, 821 F.3d 1157, 1166-67 (9th Cir. 2016) (quotation

marks omitted). The Ninth Circuit has cautioned that district courts may not reduce requested

fees in social security disability appeals without providing relatively specific reasons. Costa, 690

F.3d at 1136-37. A district court may, however, “impose a reduction of up to 10 percent—a

‘haircut’—based purely on the exercise of its discretion and without more specific explanation.”

Id. at 1136 (quoting Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008)).

       Defendant argues that Plaintiff’s request for $14,878.80 in EAJA fees based on 72.5

hours of attorney time is unreasonable because the issues in this case were not particularly novel

or complex, counsel has represented Plaintiff in administrative and court proceedings and so

should have needed less time on the case, counsel is experienced and specializes in social

security cases and so should need to spend less time on these types of cases, and Plaintiff did not

succeed on every argument. Defendant challenges several large time entries by counsel as




PAGE 3 – ORDER
          Case 6:18-cv-02038-SI         Document 24       Filed 07/20/20     Page 4 of 6




unreasonable given the issues in this case. Plaintiff responds that these time entries include other

tasks in addition to the tasks challenged by Defendant, although Plaintiff does not distinguish

how much time was spent on each task. This is why the District of Oregon, among other courts,

specifically cautions against both block-billing and providing vague or otherwise inadequate

descriptions of tasks because these practices hinder a court’s ability to assess the reasonableness

of the time expended. See, e.g., U.S. District Court, District of Oregon, Message from the Court

Regarding Attorney Fee Petitions, available at https://ord.uscourts.gov/index.php/rules-orders-

and-notices/notices/fee-petitions (last updated Mar. 2, 2017). Applying this cautionary statement,

United States Magistrate Judge John Acosta has noted, “the court may excuse this method when

the billing period is no more than three hours.” Noel v. Hall, 2013 WL 5376542, at *6 (D. Or.

Sept. 24, 2013). For block-billing periods in excess of three hours, however, Judge Acosta has

reduced each applicable entry by fifty percent.

               Accordingly, the block-billed time requested over the three-hour
               maximum will be reduced by fifty percent. Such a reduction is
               warranted because the vague nature of the entry makes it
               impossible for the court to make any assessment as to the
               reasonableness of that time expended. See Lyon v. Chase Bank
               USA, N.A., 656 F.3d 877, 892 (9th Cir. 2011) (“The fee award may
               be reduced if [plaintiff’s] renewed request is supported only by
               block-billing statements of the relevant activity, although a fee
               award cannot be denied on this basis.”).

Id. (alteration and emphasis in original).

       Plaintiff’s counsel has included block billing for several entries of more than three hours,

including entries in addition to those challenged by Defendants. Rather than evaluating each

block entry or reducing every block entry above three hours by 50 percent, the Court will simply

apply the discretionary 10 percent “haircut.”

       In considering Defendant’s other objections, the Court notes that in a social security case,

“lawyers are not likely to spend unnecessary time on contingency fee cases” due to the


PAGE 4 – ORDER
          Case 6:18-cv-02038-SI         Document 24        Filed 07/20/20     Page 5 of 6




uncertainty of payment, and thus “courts should generally defer to the winning lawyer’s

professional judgment as to how much time he was required to spend on the case.” Costa, 690

F.3d at 1135 (quotation marks omitted). The Court rejects Defendant’s objection that this case

involves routine challenges and so should have taken less time. This case involved detailed

factual challenges and a 718-page record that included a 422-page medical record.

       The Court also rejects Defendant’s objection that because counsel represented Plaintiff

during the administrative process it should have taken less time to litigate this district court

appeal. There is a significant delay between administrative proceedings and federal court

proceedings and there are different legal standards and arguments. See Rayborn v. Comm’r, Soc.

Sec. Admin., 2017 WL 626359, at *3 (D. Or. Feb. 15, 2017). The Court has reviewed the relevant

time entries and does not find them unreasonable.

       The Court also rejects Defendant’s objection that counsel was experienced and thus

should have taken less time. Counsel’s significant experience weighs on the side of accepting

counsel’s representation that this particular case took as long as counsel attests.

       Finally, the Court is not persuaded by Defendant’s argument that Plaintiff was only

partially successful because Plaintiff did not win on every argument raised or did not obtain a

remand for benefits. Plaintiff succeeded on his arguments that the ALJ erred in evaluating

Plaintiff’s testimony, the medical testimony, the RFC, and at step five. Where Plaintiff did not

fully succeed was in arguing that the ALJ erred in evaluating the medical testimony. Plaintiff

argued that the ALJ erred in evaluating the opinions of two doctors and the Court found

reversible error with respect to only one doctor. The Court does not find that this was limited

success on Plaintiff’s substantive legal arguments. The Court then remanded for further

proceedings and not for an immediate award of benefits. A remand for further proceedings




PAGE 5 – ORDER
          Case 6:18-cv-02038-SI        Document 24        Filed 07/20/20     Page 6 of 6




instead of benefits, however, does not detract from a plaintiff’s eligibility for EAJA fees. See

Penrod v. Apfel, 54 F. Supp. 2d 961, 963 (D. Ariz. 1999) (“It is of little, if any, consequence [to

awarding EAJA fees] that Plaintiff preferred summary judgment [immediate benefits] over

remand.”).

       Plaintiff’s Application for Fees (ECF 18) is GRANTED IN PART. Plaintiff is awarded

$13,390.92 for attorney’s fees pursuant to 28 U.S.C. § 2412(d). Payment of this award shall be

made via check payable to Plaintiff and mailed to Plaintiff’s attorneys at HARDER, WELLS,

BARON & MANNING, P.C., 474 Willamette Street, Eugene, OR 97401. Pursuant to Astrue v.

Ratliff, the award shall be made payable to Plaintiff’s attorneys, HARDER, WELLS, BARON &

MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the Government

through the Federal Treasury Offset program. If Plaintiff has such debt, the check for any

remaining funds after offset shall be made out to Plaintiff and mailed to counsel’s office at the

address provided above. There are no costs or expenses to be paid herein.

       IT IS SO ORDERED.

       DATED this 20th day of July, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 6 – ORDER
